Exhibit 10.1

 

 

SECOND SUPPLEMENTAL INDENTURE

dated as of April 26, 2011

 

 

with respect to the:

INDENTURE

Dated as of February 16, 2011

among

DEL MONTE FOODS COMPANY,

DEL MONTE CORPORATION

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee



--------------------------------------------------------------------------------

THIS SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”),
entered into as of April 26, 2011, among Del Monte Foods Company, a Delaware
corporation (“DMFC”), Del Monte Corporation, a Delaware corporation (“DMC”), and
The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).
Capitalized terms used herein and not otherwise defined herein are used as
defined in the Indenture referred to below.

RECITALS

WHEREAS, DMFC (as successor in interest to Blue Merger Sub Inc.) and the Trustee
entered into that certain Indenture, dated as of February 16, 2011, as
supplemented by the First Supplemental Indenture, dated as of March 8, 2011,
among DMFC, DMC and the Trustee (as supplemented, the “Indenture”), relating to
the 7.625% Senior Notes due 2019 in original principal amount of $1,300,000,000
(the “Notes”).

WHEREAS, DMFC intends to execute and file a Certificate of Ownership and Merger
(the “Certificate of Merger”) with the Secretary of State of the State of
Delaware on or before April 29, 2011 to merge DMFC with and into DMC (the
“Merger”), with DMC continuing its corporate existence under Delaware law;

WHEREAS, Section 801 of the Indenture provides, among other things, that DMFC
shall not be prevented from merging with or into any other Person, provided
that, among other things, such Person into which DMFC shall have merged shall
expressly assume, by a supplemental indenture thereto, executed and delivered to
the Trustee, in a form reasonably satisfactory to the Trustee, all of the
obligations of DMC under the Notes and the Indenture;

WHEREAS, Section 901 of the Indenture provides, among other things, that DMFC
and the Trustee may from time to time and at any time amend the Indenture
without the consent of any Holder to (i) comply with Article Eight of the
Indenture and (ii) provide for the assumption of DMFC’s obligations to Holders;

WHEREAS, all conditions precedent and requirements necessary to make this Second
Supplemental Indenture a valid and legally binding instrument in accordance with
its terms have been complied with, performed and fulfilled and the execution and
delivery hereof have been all respects duly authorized;

WHEREAS, pursuant to Section 903 of the Indenture, the Trustee is authorized to
execute and deliver this Second Supplemental Indenture.

NOW, THEREFORE, THIS SECOND SUPPLEMENTAL INDENTURE WITNESSETH:

For and in consideration of the premises and intending to be legally bound
hereby, it is mutually covenanted and agreed, for the equal and proportionate
benefit of all Holders as follows:

 

-2-



--------------------------------------------------------------------------------

ARTICLE I

REPRESENTATIONS OF THE COMPANY AND SUCCESSOR

Each of DMFC and DMC represents and warrants to the Trustee as of the date
hereof as follows:

1.1.    It is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

1.2.    The execution, delivery and performance by it of this Second
Supplemental Indenture have been authorized and approved by all necessary
corporate action on the part of it.

1.3.    Upon the filing of the Certificate of Merger with the Secretary of State
of the State of Delaware or at such other time thereafter as is provided in the
Certificate of Merger (the “Effective Time”), the Merger will be effective in
accordance with Delaware law.

1.4.    Immediately after giving effect to the Merger, no Default or Event of
Default shall have occurred and be continuing.

ARTICLE II

ASSUMPTION AND AGREEMENTS

2.1.    DMC hereby expressly assumes all of the obligations of DMFC under the
Notes and the Indenture. All references to the “Company” in the Indenture shall
refer to DMC and DMC shall no longer be a Guarantor under the Indenture.

2.2.    The Notes may bear a notation concerning the assumption of the Notes and
the Indenture by DMC.

2.3.    DMC shall succeed to and be substituted for DMFC, with the same effect
as if it had been named as DMFC in the Indenture.

ARTICLE III

MISCELLANEOUS

3.1.    The Trustee accepts the modification of the Indenture effected by this
Second Supplemental Indenture, but only upon the terms and conditions set forth
in the Indenture. Without limiting the generality of the foregoing, the Trustee
will not be responsible in any manner whatsoever for or in respect of the
validity or sufficiency of this Second Supplemental Indenture or for or in
respect of the recitals contained herein.

3.2.    If and to the extent that any provision of this Second Supplemental
Indenture limits, qualifies or conflicts with another provision included in this
Second Supplemental Indenture or in the Indenture, in either case that is
required to be included in this

 

-3-



--------------------------------------------------------------------------------

Second Supplemental Indenture or in the Indenture by any of the provisions of
Sections 310 to 317, inclusive, of the Trust Indenture Act of 1939, as amended,
such required provision shall control.

3.3.    Nothing in this Second Supplemental Indenture is intended to or shall
provide any rights to any parties other than those expressly contemplated by
this Second Supplemental Indenture.

3.4.    This Second Supplemental Indenture and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

3.5.    The Section headings herein are for convenience only and will not affect
the construction hereof.

3.6    This Second Supplemental Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of which counterparts together shall constitute but one and the same
instrument.

3.7    This Second Supplemental Indenture shall become effective as of the
Effective Time.

3.8    This Second Supplemental Indenture is an amendment supplemental to the
Indenture, and the Indenture and this Second Supplemental Indenture will
henceforth be read together.

[Signature pages follow]

 

-4-



--------------------------------------------------------------------------------

DEL MONTE FOODS COMPANY By:  

      /s/ Richard L. French

Name: Richard L. French Title:   Senior Vice President, Treasurer,
           Chief Accounting Officer and Controller DEL MONTE CORPORATION By:  

      /s/ Richard L. French

Name: Richard L. French Title:   Senior Vice President, Treasurer,
           Chief Accounting Officer and Controller

 

 

 

 

 

[Signature Page to Second Supplemental Indenture]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A., as Trustee

By:  

    /s/ John A. (Alex) Briffett

Name: John A. (Alex) Briffett Title:   Authorized Signatory

 

 

 

 

[Signature Page to Second Supplemental Indenture]